Citation Nr: 9911721	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  96-04 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for a lumbar spine 
disorder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant had recurrent periods of active duty and active 
duty for training while serving in the National Guard since 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

A June 1997 Board decision denied increased ratings for a 
cervical spine disability and lumbar spine disability and 
denied service connection for a left elbow disorder and left 
knee disorder.  

Pursuant to a Joint Motion for Remand, the United States 
Court of Veterans Appeals (now United States Court of Appeals 
for Veterans Claims) (hereinafter "the Court") vacated the 
Board's June 1997 decision with regard to the denial of the 
claim for an increased rating for a lumbar spine disability

In a letter dated February 4, 1999, the Board notified the 
veteran's attorney that he could submit additional argument 
or evidence within 30 days of the date of the letter.  A 
response is not of record.  The Board proceeds with its 
action pursuant to the Order of the Court and the Joint 
Motion for Remand.  


REMAND

The Court, in part, remanded the case for compliance with 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court discussed the applicability of 38 C.F.R. §§ 4.40 and 
4.45 to examinations of joint motion.  The Court determined 
that 38 C.F.R. § 4.40 specifically refers to disability due 
to lack of normal "endurance", provides for a rating to be 
based on "functional loss . . . due to . . . pain", and 
states that "a part which becomes painful on use must be 
regarded as seriously disabled."  (Emphasis by Court).  
Furthermore, section 4.40 provides that "[i]t is essential 
that the [rating] examination . . . adequately portray the . 
. . functional loss."  (Emphasis by Court).  The examiner 
should express an opinion on whether pain could significantly 
limit functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  These 
determinations should, if feasible, be 'portray[ed]' (§ 4.40) 
in terms of the degree of additional range-of-motion loss due 
to pain on use or during flare-ups.  DeLuca, at 205.  

The Joint Motion for Remand noted the potential applicability 
of DC 5293.  In this regard, it specifically noted that the 
applicability of VAOPGCPREC 36-97 (Dec. 12, 1997).  In that 
precedent opinion, the VA General Counsel held that 
Diagnostic Code (DC) 5293, intervertebral disc syndrome 
(IDS), involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  Therefore, pursuant to 
Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
this diagnostic code.  When a veteran has received less than 
the maximum evaluation under DC 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation motion.  

Pursuant to the Joint Motion for Remand and the Order of the 
Court, the case is REMANDED to the RO for the following:  

1.  The RO should schedule the veteran for 
a VA orthopedic examination.  The entire 
claims folder and a copy of this Remand 
must be made available to and be reviewed 
by the examiner prior to the examination.  
All necessary tests and studies should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The physician 
should provide complete rationale for all 
conclusions reached and should 
specifically express an opinion on the 
following questions:  

a.  What is the range of lumbar spine 
motion, describing any limiting factors.  
If the veteran experiences pain on motion, 
the physician should express an opinion as 
to the credibility of the complaints and 
the specify the evidence on which he bases 
his assessment.  The doctor should report 
at what point in the range of motion any 
pain appears and how it affects motion.  

b.  Describe all functional loss affecting 
the lumbar spine including more movement 
than normal (instability), any weakened 
movement, fatigability and lack of 
endurance, incoordination, swelling, 
deformity, atrophy of disuse, disturbance 
of locomotion or interference with weight 
bearing.  If possible, the examiner should 
describe the functional impairment in 
terms of the degree of additional range-
of-motion lost.  If it is not possible to 
describe the functional impairment in 
terms of the degree of additional range-
of-motion lost, the doctor should so 
state. 

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has certain duties with 
regard to scheduled examinations.  
Pursuant to 38 C.F.R. § 3.655, when the 
claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.  

3  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  

The RO should review the Joint Motion for 
Remand and Order of the Court to insure 
that all development ordered has been 
done.  

If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  If 
the requested examination report does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  

4.  The RO must review the claim in 
accordance with the factors delineated in 
the Joint Motion for Remand.  
Particularly, 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.13, 4.40, 4.45, 4.59, should be 
considered.  These regulations should be 
given to the veteran in a supplemental 
statement of the case (SSOC).  Pursuant to 
the Joint Motion for Remand, the SSOC 
should discuss how the regulations apply 
to the case.  

Following completion of these actions, in accordance with the 
current appellate procedures, the case should be returned to 
the Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









